DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 20, 2022 has been entered and considered and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 05, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosseel et al. (hereinafter “Rosseel”) (US 9,907,232) (First claim interpretation using an access panel 61).


a pick-up (33) operable to gather and move crop material (fig. 1);
a housing extending along a central longitudinal axis (see the drawing #1 below) between a forward end and a rearward end (see the drawing #2 below), the housing including a bottom wall (21) partially defining a compression chamber (9), the bottom wall (21) defining a chamber inlet (19);
a lower passage wall (51, 59, 61, 71) defining a lower boundary of a pre- compression passageway (23) interconnecting the pick-up (33) and the chamber inlet (19) (fig. 1), the lower passage wall including an access panel (61) moveable between an operating position (fig. 8) for guiding crop material from the pick-up to the chamber inlet and an access position (fig. 10) for providing access to the pre-compression passageway;
wherein the access panel (61) includes a first transverse edge (see the drawing #1 below, hereinafter referenced as A) at one edge of the access panel (61) and a second transverse edge (see the drawing #1 below, hereinafter referenced as B) at an opposite edge of the access panel [Note that the drawing #1 below shows that the edge (A) is opposite from the edge (B) with respect to an upper and lower surface of the access panel (61) (i.e. on opposite side), the claim does not define that the edges are on opposite ends of the access panel (61) or the edges are directly opposite from one another, or the second transverse edge is opposite from the first transverse edge], with the first transverse edge (A) positioned forward of the second transverse edge (B) relative to the forward end of the housing (see the drawing # 2 below for the forward end of the housing), and with the first transverse edge (A) positioned vertically below (fig. 8) the second transverse edge (B) relative to an elevation of the 
a pivotable connection (lever 91, see fig. 8) supporting the access panel (61) and including a pivot link (latch 85) interconnecting the pivotable connection (91) and the access panel (61) (see fig. 8), configured such that the second transverse edge (B) of the access panel (61) moves vertically (see the vertical dotted line in the drawing below) relative to the elevation of the bottom wall as the access panel moves between the operating position (fig. 8) and the access position (fig. 10) to provide access into the pre- compression passageway.
Drawing #1:


    PNG
    media_image1.png
    430
    586
    media_image1.png
    Greyscale


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosseel et al. (hereinafter “Rosseel”) (US 9,907,232) (Second claim interpretation using an access panel 59).
Regarding claim 16, Rosseel discloses a baler implement (see fig. 10) comprising:
a pick-up (33) operable to gather and move crop material (fig. 1);
a housing extending along a central longitudinal axis (see the drawing #2 below) between a forward end and a rearward end (see the drawing #2 below), the housing including a bottom wall (21) partially defining a compression chamber (9), the bottom wall (21) defining a chamber inlet (19);
a lower passage wall (51, 59, 61, 71) defining a lower boundary of a pre- compression passageway (23) interconnecting the pick-up (33) and the chamber inlet (19) (fig. 1), the lower passage wall including an access panel (59) moveable between an operating position (fig. 8) for guiding crop material from the pick-up to the chamber inlet and an access position (fig. 10) for providing access to the pre-compression passageway;
wherein the access panel (59) includes a first transverse edge (see the drawing #2 below, hereinafter referenced as A) at one edge of the access panel and a second transverse edge (see the drawing below, hereinafter referenced as B) at an opposite edge of the access panel [Note that the drawing #2 below shows that the edge (A) is opposite from the edge (B) with respect to an upper and lower surface of the access panel (59) (i.e. on opposite side), the claim does not define that the edges are on opposite ends of the access panel or the edges are directly opposite from one another, or the second transverse edge is opposite from the first transverse edge], with the first transverse edge (A) positioned forward of the second 
a pivotable connection (see the drawing #2 below) supporting the access panel (59) and including a pivot link (99) interconnecting the pivotable connection and the access panel (59) (see the drawing below), the pivotable connection configured such that the second transverse edge (B) of the access panel (59) moves vertically (see the vertical dotted line in the drawing below) relative to the elevation of the bottom wall as the access panel moves between the operating position (fig. 8) and the access position (fig. 10) to provide access into the pre- compression passageway.
Regarding claim 17, the baler implement set forth in claim 13, further comprising a second pivotable connection (see the drawing #2 below) positioned rearward of the pivotable connection(see fig. 10) relative to the central longitudinal axis a link distance, wherein the second pivotable connection interconnects the pivot link (99) and the access panel (59) (see fig. 10).
Regarding claim 18, the baler implement set forth in claim 14, wherein the second pivotable connection (see the drawing #2 below) is spaced rearward of the pivotable connection a link distance (i.e. a distance of the link 99) relative to the forward end of the housing (see the drawing # 2 below).



Drawing #2:

    PNG
    media_image2.png
    510
    653
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baler implement comprising: …the second transverse edge positioned vertically below the first transverse edge relative to the elevation of the bottom wall of the housing when the access panel is disposed in the access position, in combination with the rest of the claimed limitations.

Response to Arguments
In Applicant's arguments filed January 20, 2022, Applicant argued Rosseel does not disclose new claim 16 because the edges of Rosseel are adjacent to one another, not opposite one another. This argument has been fully considered but it is not persuasive because, as noted in the rejection above, the edges (A and B) as defined by Examiner, are on opposite sides with respect to the upper side and a lower side of the access panel; therefore, they are opposite edges. Additionally, the claim does not define that the edges are on opposite ends of the access panel, or the edges are directly opposite from one another, or the second transverse edge is opposite from the first transverse edge. Accordingly, Rosseel does disclose this claimed subject matter based on the claim interpretations as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        February 4, 2022